OPINION — AG — (1) UNDER THE TERM " CENSURE " AS IT IS USED IN 59 Ohio St. 1971 15.20 [59-15.20], THE BOARD DOES NOT HAVE THE AUTHORITY TO IMPOSE, AS A REMEDIAL SANCTION, A CONTINUING EDUCATION REQUIREMENT. (2) THE BOARD OF PUBLIC ACCOUNTANCY MAY ENGAGE IN INFORMAL DISPOSITION PROCEDURES IN THE MANNER SET OUT IN 75 Ohio St. 1971 309 [75-309], WHICH REGULATES INDIVIDUAL PROCEDURES. (3) THE BOARD'S AUTHORITY TO ENTER INTO FORMAL DISPOSITION OF AN INDIVIDUAL PROCEEDING DOES NOT AUTHORIZE THE BOARD TO IMPOSE A CONTINUING EDUCATION REQUIREMENT UPON A REGISTRANT AS PART OF THE AGREED SETTLEMENT. (PROFESSIONS AND OCCUPATIONS, ADMINISTRATIVE PROCEDURE ACT, IMPOSE AN HOURLY CONTINUING EDUCATION COURSE PROGRAM) CITE: 75 Ohio St. 1971 309 [75-309], 25 Ohio St. 1971 1 [25-1] (KAY HARLEY JACOBS)